Filed pursuant to Rule 424(b)(3) Registration Number 333-198502 Prospectus 5,768,470Shares of Common Stock Sysorex Global Holdings Corp. This prospectus relates to the offer and sale of up to5,768,470 shares of common stock, par value $0.001, of Sysorex Global Holdings Corp., a Nevada corporation (the “Company,” “Sysorex,” “us,” “our,” or “we”) by the selling stockholders identified on page 40 of this prospectus(the “Offering”). We are not selling any securities under this prospectus and will not receive any of the proceeds from the sale of shares by the selling stockholders. The selling stockholders may sell the shares of common stock described in this prospectus in a number of different ways and at varying prices.See “Plan of Distribution” for more information about how the selling stockholders may sell the shares of common stock being registered pursuant to this prospectus. We will pay the expenses incurred in registering the shares, including legal and accounting fees. See “Plan of Distribution”. We are an “emerging growth company” under the Federal Securities laws and are subject to reduced public company reporting requirements as set forth on page 5 of this prospectus.Our common stock is currently quoted on the Nasdaq Capital Market under the symbol “SYRX”.On September 10, 2014, the last reported sale price of our common stock on the Nasdaq Capital Market was $2.95.All historical share and per share data in this prospectus give effect to a reverse stock split effected on April 8, 2014. Our business and an investment in our securities is speculative and involves a high degree of risk. See “Risk Factors” beginning on page 9 of this prospectus for a discussion of information that you should consider before investing in our securities. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is September 11, 2014. TABLE OF CONTENTS ADDITIONAL INFORMATION You should rely only on the information contained or incorporated by reference in this prospectus and in any accompanying prospectus supplement. No one has been authorized to provide you with different information. The shares are not being offered in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front of such documents. TABLE OF CONTENTS Page No. PROSPECTUS SUMMARY 1 WHERE YOU CAN FIND MORE INFORMATION 8 RISK FACTORS 9 USE OF PROCEEDS 39 SELLING STOCKHOLDERS 40 PLAN OF DISTRIBUTION 44 MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 45 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 46 BUSINESS 73 MANAGEMENT 89 EXECUTIVE COMPENSATION 95 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 98 CERTAIN RELATIONSHIPS, RELATED PARTY TRANSACTIONS AND DIRECTOR INDEPENDENCE DESCRIPTION OF SECURITIES SHARES ELIGIBLE FOR FUTURE SALE LEGAL MATTERS EXPERTS INDEX TO CONSOLIDATED FINANCIAL STATEMENT F-1 TABLE OF CONTENTS ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission (the “SEC”) using the SEC’s registration rules for a delayed or continuous offering and sale of securities. Under the registration rules, using this prospectus and, if required, one or more prospectus supplements, the selling stockholders named herein may distribute the shares of common stock covered by this prospectus. A prospectus supplement may add, update or change information contained in this prospectus. PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus. This summary may not contain all of the information that may be important to you. You should read this entire prospectus carefully, including the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical financial statements and related notes included elsewhere in this prospectus. In this prospectus, unless otherwise noted, the terms “Sysorex”, “the Company,” “we,” “us,” and “our” refer to Sysorex Global Holdings Corp., and its subsidiaries, Sysorex Federal, Inc., Sysorex Government Services Inc., Sysorex Arabia LLC, Lilien Systems, Shoom, Inc. and AirPatrol Corporation. Except where otherwise indicated, all share and per share data in this prospectus reflect a one-for-two reverse stock split effected on April 8, 2014. The Company The following organizational chart sets forth the four subsidiaries of Sysorex Global Holdings Corp. and the lines of business in which they are engaged, as described below: 1 TABLE OF CONTENTS Overview Sysorex Global Holdings Corp. provides a variety of IT services and technologies that enable customers to manage, protect and monetize their enterprise assets whether on-premise, in the Cloud, or via mobile.Historically our revenues were earned from customer bases 100% in the public sector but that has changed significantly with the acquisitions we have made since 2013. Currently, approximately 90% of the revenues we earn are from commercial enterprises and only approximately 10% are from government agencies.Our goal is to continue to build our private and public sector offerings and contracts. We intend to do this by acquiring other businesses. On March 1, 2013, we acquired Lilien Systems, an enterprise IT infrastructure solutions provider with over $40 million in annual revenue, in consideration of a combination of $6,000,000 in value of common stock and $3 million in cash from debt financing (the “Lilien Acquisition”). On August 31, 2013, we acquired Shoom, Inc. (“Shoom”) a provider of Cloud-based data analytics and enterprise solutions to the media, publishing, and entertainment industries with over $4 million in annual revenue with a retention rate of approximately 90% (over the last five years) in consideration of a combination of 1,381,000 shares of common stock and $2.5 million in cash (the “Shoom Acquisition”). The cash portion was funded by the excess working capital we obtained from the Shoom Acquisition. On April 18, 2014, we acquired AirPatrol Corporation (“AirPatrol”), a developer of mobile device identification and locating systems pursuant to an Agreement and Plan of Merger, dated December 20, 2013, as amended for consideration equal to (a) $10,000,000 in cash, subject to certain adjustments, allocated to and among certain creditors, payees and holders of AirPatrol’s issued and outstanding capital stock and (b) 2,000,000 shares of Company common stock, subject to certain adjustments (the “AirPatrol Acquisition”). The acquisitions of Lilien, Shoom and AirPatrol have expanded our depth of enterprise service offerings, including Big Data services and Cloud-based advanced analytics, while providing premier partnership status with leading vendors in IT infrastructure. Shoom also provides Sysorex with secure Cloud-based software products, which result in higher gross margins. These acquisitions reflect our business strategy, the purpose of which is to transform Sysorex from a services company to a technology company. We believe the acquisition of Lilien provides us with an opportunity for vertical market and geographic expansion.We are focusing our primary efforts on the U.S. market in the near-term.We have a small operating unit in Saudi Arabia and we may seek new contracts there.This unit does not represent a significant portion of our business and a failure to obtain contracts from our Saudi Arabian unit will not have a material impact on our revenues or operations. Cyber security and Big Data analytics are the areas we are targeting because we believe, based on industry data that these are growing market segments. For example, security of all forms, especially cyber-security, are significant growth areas (Source: Market Research Media - U.S. Federal Cyber-Security Market Forecast 2013-2018 dated April 12, 2013), and Sysorex intends to increase its role in this sector. Gartner, Inc., an information technology research and advisory company, predicts that by 2015, 20% of Global 1000 organizations will have established a strategic focus on information infrastructure equal to that of application management. This is one of five Gartner predictions about Big Data and information infrastructure discussed in “Predicts 2013: Big Data and Information Infrastructure;” a November 30, 2012 report that describes in detail how the Big Data phenomenon will affect organizations, resources and information infrastructure.Our plan is to acquire companies with unique technologies and possibly some with patents, which we believe will give us an advantage over our competitors.However, the IT services and technologies industry is extremely competitive and many of the providers in the industry are extremely large and well financed.Therefore, there is a risk that the technologies we acquire or develop could become obsolete if others in the industry develop better products. Recent events in the federal government including the recent budget impasse and sequestration can impact our business with the federal government if they re-occur. However, our government contracts are less than 10% of our total revenues. Specifically, Congressional action could delay payment on our current contracts, delay the award of contracts that Sysorex has under submission and delay the release of task orders from the government on its contracts including the US Navy SPAWAR contract discussed below. We believe both of these will be growth areas for the government despite budget challenges because of the increased need for solutions in this space, which is reflected inrecent high profile events, such as the NSA information leaks by Edward Snowden and the LexisNexis information leaks, includingthe social security number of the United States First Lady along with millions of other Americans, that have made it more of a focus. Our government contracts are typically three to five years and we believe that our recent historical government contract revenues will be indicative of future government contact based revenues. New contracts would be accretive. 2 TABLE OF CONTENTS Lilien’s revenues are typically driven by purchase orders that are captured every month.Approximately 25% of these purchase orders are contracts that range from one to five years for warranty and maintenance support and are recurring. For these contracts the customer is invoiced one time and pays Lilien upfront for the full term of the warranty and maintenance contract.The unearned revenue is recorded as deferred revenue and amortized over the contract period.Lilien has a 29-year history and track record with a management team that we expect will continue to successfully generate and grow Lilien’s business. Lilien also has a high repeat customer rate of approximately 60% annually. Lilien’s revenues are diversified over hundreds of customers and no one customer exceeds 15% of its revenues. We believe this diversification provides stability to Lilien’s revenue streams. Shoom’s software-as-a-service (SaaS) contracts are typically performed for periods of one or more years and Shoom has a high customer retention rate. Shoom offers eSolutions including eTearsheets, invoicing, CRM, and other products and services to 750 newspapers in the Cloud.Cloud or SaaS based analytics is a growing market that Sysorex intends to pursue beyond the media vertical that Shoom is in today. According to industry sources, Cloud based business analytics and business intelligence is expected to grow from $5.2 billion in 2013 to $16.52 billion in 2018 a 25.8% CAGR (Source: PRWeb Article - Cloud Analytics Market is Growing at an Estimated CAGR of 25.8% & to Reach $16.52 Billion by 2018 - New Report by Markets and Markets April 2, 2013.)Shoom has been in business for over 10 years and has been providing its Cloud solutions for over four years. The Lilien Acquisition significantly impacted our results of operations for the year ended December 31, 2013, as indicated under “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The results show a net loss which was attributable, in part, to certain one-time non-recurring charges related to the Lilien Acquisition and Shoom Acquisition, resulting in the Company incurring significant legal, accounting, due diligence, financing and general and administrative expenses as compared to the expenses incurred in the comparable period in 2012. We believe the accretive impact of our acquisition strategy is becoming evident and the year ended December 31, 2013 included ten months of Lilien’s revenues and four months of Shoom’s revenues. We anticipate synergies and operational efficiencies to improve revenues for both Sysorex and Lilien, especially in Q3 and Q4 when Lilien’s business is historically stronger as a result of customer budgeting processes. Sysorex’ U.S. government operations are profitable and this division is expected to grow based on the U.S. Navy SPAWAR contract awarded to Sysorex earlier this year. The U.S. Navy SPAWAR contract started releasing task orders in Q1 2014 and other awards are expected later in the year, now that the current budget impasse is resolved. With the addition of Shoom we believe that our liquidity will improve significantly as Shoom’s business model generates approximately 78% gross margins. We believe that our shift to technology based business lines like Shoom and other future acquisitions will increase our customer base and, in turn, increase revenues to a level that will allow us to achieve profitability. Our recent acquisition of AirPatrol, a developer of location-based cybersecurity and commercial services systems for mobile devices, on April 18, 2014, has provided the Company with the opportunityto expand its capabilities into location-based detection products.AirPatrol is a developer of mobile device identification and locationing systems. Its flagship product, ZoneDefense, is a security platform for wireless and cellular networks that can detect, monitor and manage the behavior of smartphones, tablets, laptops and other mobile devices based on their location. AirPatrol also offers a business-to-consumer platform called ZoneAware that allows retailers, resort owners, consumer firms and others to deliver custom content and services based on a mobile device’s location. We believe AirPatrol will leverage the analytics capabilities of Lilien and Shoom to drive new location data offerings. 3 TABLE OF CONTENTS Corporate Strategy Sysorex management has a mergers and acquisitions strategy to acquire companies and innovative technologies servicing the multi-billion dollar IT industry.We have targeted services and technology/IP based companies since we believe that they add significant value to the Company. Sysorex plans to facilitate and manage cross-selling opportunities among the companies and provide shared corporate services to create efficiencies and be cost effective. We are seeking opportunities with the following profiles: · Innovative and commercially proven technologies primarily in cyber-security, business intelligence/analytics, Big Data services, Cloud and mobile/bring your own device (BYOD). · Commercial and government IT service companies which have an established customer base and are seeking growth capital to expand their capabilities, product offerings and substantially increase their revenues and operating profits. · Companies with proven technologies that are complementary to the Company’s overall strategy. We are looking at companies primarily in the United States.However, we may expand in our existing markets (e.g., Middle East) and into other geographies such as India and Europe, if there are significant strategic and financial reasons to do so. An important element of our mergers and acquisitions strategy is to acquire companies with complementary capabilities/technologies and an established customer base in each of the above categories.We believe that the customer base of each potential acquisition will present an opportunity to cross-sell solutions to the customer base of other acquired companies. Another important criterion is an acquisition candidate’s contract backlog. This is one of the most important benefits of having public sector clients. These customers provide very large multi-year contracts that can provide secure revenue visibility typically for three to five years.Based on management’s experience, we understand government contracting very well and have built a core competency in bidding on government requests for proposals.We are actively seeking companies that have built a backlog with various government agencies that can complement Sysorex’s existing contracts. We intend to acquire innovative technologies and established, reputable IT services companies, using restricted common stock, cash and debt financing in combinations appropriate for each potential acquisition. Industry Overview Worldwide, companies and organizations are expected to spend a combined $3.8 trillion on hardware, software, IT services and telecommunications in 2014 with approximately 3.1% growth rate over the next five years (Source: Gartner, Inc. January 6, 2014 press release). 4 TABLE OF CONTENTS The U.S. Government spends approximately $80 billion in IT annually and this level of spending is expected to continue at a 3% compound annual growth rate (CAGR), compared with 6% historically in the first decade of the 21st Century (Source: Market Research Media - U.S. Federal IT Market Forecast 2013-2018).Security of all forms, especially cyber-security, are significant growth areas, and Sysorex intends to increase its role in this sector (based on: Market Research Media - U.S. Federal Cyber-Security Market Forecast 2013-2018 dated April 12, 2013). The focus is on deployment of technologies that proved their worth in the private sector. The technology segments like business intelligence, Cloud computing, eDiscovery, GIS and geospatial, non-relational database management systems, smart grid, SOA, unified communications and virtualization are expected to have double digit growth in the period 2013 – 2018 (Source: Market Research Media - U.S. Federal IT Market Forecast 2013-2018). The total annual U.S. Federal IT market is expected to surpass $93 billion by 2018 (Source: Market Research Media - U.S. Federal IT Market Forecast 2013-2018). Implications of Being an Emerging Growth Company As a company with less than $1.0 billion in revenue during our most recently completed fiscal year, we qualify as an “emerging growth company” as defined in Section 2(a) of the Securities Act of 1933, as amended, which we refer to as the Securities Act, as modified by the Jumpstart Our Business Startups Act of 2012, or the JOBS Act. As an emerging growth company, we may take advantage of specified reduced disclosure and other requirements that are otherwise applicable, in general, to public companies that are not emerging growth companies. These provisions include: · Reduced disclosure about our executive compensation arrangements; · No non-binding shareholder advisory votes on executive compensation or golden parachute arrangements; · Exemption from the auditor attestation requirement in the assessment of our internal control over financial reporting; and Reduced disclosure of financial information in this prospectus, limited to two years of audited financial information and two years of selected financial information. As a smaller reporting company, each of the foregoing exemptions is currently available to us. We may take advantage of these exemptions for up to five years or such earlier time that we are no longer an emerging growth company. We would cease to be an emerging growth company if we have more than $1.0 billion in annual revenues as of the end of a fiscal year, if we are deemed to be a large accelerated filer under the rules of the Securities and Exchange Commission, or if we issue more than $1.0 billion of non-convertible debt over a three-year-period. The JOBS Act permits an emerging growth company to take advantage of an extended transition period to comply with new or revised accounting standards applicable to public companies. We are choosing to “opt out” of this provision.Therefore, we will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Corporate Information We were incorporated in the State of Nevada in April 1999, under the name Liquidation Bid, Inc., and we subsequently changed our name to Sysorex Global Holdings Corp. pursuant to a July 2011 merger with Sysorex Federal, Inc. and its wholly-owned subsidiary Sysorex Government Services Inc.Our principal executive offices are located at 3375 Scott Blvd., Suite 448, Santa Clara, CA 95054, and our telephone number is (408) 702-1267. Our subsidiaries maintain offices in Herndon Virginia, Larkspur California, Encino California, Maple Lawn Maryland, and Riyadh, Saudi Arabia.Our Internet website is www.sysorex.com.The information on, or that can be accessed through, our website is not part of this prospectus, and you should not rely on any such information in making any investment decision relating to our common stock. 5 TABLE OF CONTENTS The Offering Securities Offered 5,768,470shares of Sysorex common stock offered by the selling stockholders, including 139,584 shares of common stock underlying warrants. Common Stock Outstanding 19,630,339 shares as of September 9, 2014 (1) Common Stock to be Outstanding Immediately after the Offering 19,630,339 shares (2) Terms of the Offering The selling stockholders will determine when and how they will sell the common stock offered in this prospectus. The selling stockholders will sell at prevailing market prices through the Nasdaq Capital Market, or at privately negotiated prices in transactions that are not in the public market. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. Trading Market Our common stock is traded on the Nasdaq Capital Market under the symbol “SYRX”. Use of Proceeds We are not selling any shares of the common stock covered by this prospectus. As such, we will not receive any of the offering proceeds from the registration of the shares of common stock covered by this prospectus. Dividend Policy We have never declared any cash dividends on our common stock.We currently intend to retain all available funds and any future earnings for use in financing the growth of our business and do not anticipate paying any cash dividends for the foreseeable future.See “Dividend Policy.” Risk Factors The common stock offered hereby involves a high degree of risk, and investors should read and consider these risks before making an investment decision.See “Risk Factors” beginning on page 9. Reverse Stock Split We completed a one-for-two reverse stock split of our common stock on April 8, 2014.All share counts in this prospectus are shown on a post-reverse stock split basis. Includes up to 7,516 shares of common stock reserved for issuance to all former shareholders of Shoom, Inc., some of whom have not yet exchanged certificates representing their shares. Excludes shares issuable upon exercise of outstanding options and warrants, and issuances of additional shares of common stock subsequent to September 9, 2014. 6 TABLE OF CONTENTS Summary Financial Information The summary financial information set forth below is derived from the more detailed audited consolidated financial statements of the Company appearing elsewhere in this prospectus. You should read the summary consolidated financial information below in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements, including their footnotes. Statement of Operations Data: Six Months Ended June 30, Years Ended December 31, (Unaudited) (Audited) Revenues Net $ $ $ Cost of Revenues $ $ $ Gross profit $ $ $ Total Operating Expenses $ $ $ Loss from Operations $ ) $ ) $ ) Other Income (expense) $ ) $ ) $ ) Provision for income taxes $ ) $
